Name: Council Regulation (EEC) No 4043/89 of 19 December 1989 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 89 Official journal of the European Communities No L 388 / 13 COUNCIL REGULATION (EEC) No 4043 / 89 of 19 December 1989 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products ( 1990) have been usedup ; whereas the necessary measures should be taken to ensure efficient Community management of the tariff quotas , while allowing Member States to draw on the quota volumes the necessary quantities which correspond to importations actually made; whereas this type of management requires close cooperation between the Member States and the Commission; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within , and jointly represented by, the Benelux Economic Union, any operation relating to the administration of the tariff quotas may be carried out by any of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of certain species of fish or fish fillets currently depend on imports from third countries ; whereas it is in the Community's interest to suspend partially the customs duties for the products in question, within Community tariff quotas of an appropriate volume ; whereas , in order not to jeopardize the development prospects of this production in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to open these quotas for the period from 1 April to 31 December 1990 applying customs duties varied accordingly to sensitivity of the different products on the Community market; Whereas it is necessary , in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 April to 31 December 1990, the customs duties applicable on importation to products listed below shall be suspended at the levels and within the limits of the Community tariff quotas indicated for each product: Series No CN code (') Description Amount of quota (in tonnes) Quota duty . &lt;% ) 09.2753 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), and fish of the genus Boreogadus saida, excluding, livers , roes , presented fresh , chilled or frozen , for processing (a ) (b) 40 000 3,7 09.2755 15 000 3,7 09.2757 ex 0302 50 ex 0302 69 35 ex 0303 60 ex 0303 79 41 ex 0302 63 00 ex 0303 73 00 ex 0302 62 00 ex 0303 72 00 0305 62 00 0305 69 10 0305 51 10 0305 59 11 ex 0305 30 11 ex 0305 30 19 10 000 3,7 09.2765 Coalfish (Pollachius virerts), excluding livers , roes , presented fresh, chilled or frozen, for processing (a) (b) Haddock (Melanogrammus aeglefinus), excluding livers , roes, presented fresh , chilled or frozen , for processing (a ) (b) Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, salted or in brine , but not dried or smoked Cod (Gadus morhua, Gadus orgac, Gadus macrocephalus) and fish of the species Boreogadus saida, dried , unsalted , not smoked Fish fillets , dried, whether or not salted , of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 53 000 7 09.2767 800 10 09.2769 1 200 11 No L 388 / 14 Official Journal of the European Communities 30 . 12 . 89 Series No CN code (') Description Amount of quota ( in tonnes) Quota duty (% ) 09.2771 ex 0305 30 90 Fillets of coalfish (Pollachius virens), salted , for processing (a) (b) 3 500 10 09.2773 ex 0306 13 10 ex 0306 23 10 Shrimps and prawns of the species Pandalus borealis, in shell , fresh , chilled or frozen , for processing (a) (b) 5 000 7 09.2789 ex 0302 21 10 ex 0303 31 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh , chilled or frozen , for processing (a) (b ) 2 000 4 ( ! ) See Taric Godes in the Annex. (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b ) The quota shall apply to products intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations:  cleaning , gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting ,  labelling ,  packing,  chilling, freezing,  deep freezing ,  thawing, separation. The quota is not allowed for products intended , in addition to undergo treatment (or operations) qualifying for the quota where such treatment (or operations) is (are) carried out at retail or catering level . The reduction of customs duties shall apply only to fish intended for human consumption . 2 . Within the limits of these tariff quotas , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accesion . 3 . Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796 / 810 ), as last amended by Regulation (EEC) No 3468 / 88 ( 2 ), is at least equal to the reference price fixed , or to be fixed , by the Community for the products unter consideration of the categories of te products concerned . The drawing requests , with indication of the date of acceptance of the said entries, must be transmitted to the Commission without delay. - The drawings are granted by the Commission by reference to the date of acceptance of the entries for release for free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount . If the quantities requested are greater than the available balance of the quota amount , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission of the drawings made . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 4 Each Member State shall ensure that importers of the products concerned have equal and uninterrupted access to the quotas for such time as the residual balance of the quota volumes so permits . Article S The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 Article 3 If an importer presents in a Member State an entry for release for free circulation , including a request for preferential benefit for a product covered by this Regulation and if this entry for release is accepted by the customs authorities , the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount . ( ») OJ No L 379 , 31 . 12 . 1981 , p . 1 . ( 2 ) OJ No L 305 , 10 . 11 . 1988 , p . 1 . This Regulation shall enter into force on 1 April 1990 . 30 . 12 . 89 Official Journal of the European Communities No L 388 / 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1989 . For the Council The President J. MELLICK ANNEX Series No CN code Taric code 09.2753 ex 0302 50 10 * 10 ex 0302 50 90 * 11 ex 0302 50 90 » 91 ex 0302 69 35 » 10 ex 0303 6011 » 10 l ex 0303 60 19 * 10 ex 0303 60 90 * 10 ex 0303 79 41 * 10 09.2755 ex 0302 63 00 * 10 ex 0303 73 00 » 10 09.2757 ex 0302 62 00 * 10 ex 0303 72 00 * 10 09.2769 ex 0305 30 11 * 10 \ ex 0305 30 19 * 10 09.2771 ex 0302 21 10 * 10 \ ex 0303 31 10 * 10 09.2773 .ex 0306 13 10 » 10 ex 0306 23 10 * 11 ex 0306 23 10 * 91 09.2789 ex 0305 30 90 * 13